Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Rodman & Renshaw Capital Group Announces Results of Annual Stockholders Meeting Company regains full compliance with NASDAQ Marketplace Rule 5620(a)(b) NEW YORK, NY  February 8, 2010 - Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) Rodman & Renshaw today announced today the results of its annual stockholders meeting held on February 5, at the Companys headquarters in New York. With approximately 88% of Rodman & Renshaw stockholders casting their votes, the Company is pleased to announce that the stockholders approved all proposals presented for voting, including: The re
